The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                     Monday, March 2, 2015

                                      No. 04-14-00285-CR

                                     Jason Clay DOTSON,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR10439
                           Honorable Ron Rangel, Judge Presiding

                                         ORDER
        The State’s brief was originally due January 23, 2015; however, the court granted an
extension of time until February 23, 2015, to file the brief. The State has filed a motion
requesting an additional extension.
        We grant the motion. We order the State’s brief due March 23, 2015. Counsel is advised
that no further extensions of time will be granted absent a motion that (1) demonstrates
extraordinary circumstances justifying further delay, (2) advises the court of the efforts counsel
has expended in preparing the brief, and (3) provides the court reasonable assurance that the brief
will be completed and filed by the requested extended deadline.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of March, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court